NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

                                                  Electronically Filed
                                                  Intermediate Court of Appeals
                                                  CAAP-XX-XXXXXXX
                                                  21-APR-2021
                                                  07:58 AM
                                                  Dkt. 91 OCOR


              NOS. CAAP-XX-XXXXXXX AND CAAP-XX-XXXXXXX


                IN THE INTERMEDIATE COURT OF APPEALS
                       OF THE STATE OF HAWAI#I


                           CAAP-XX-XXXXXXX
                NICOLETA JACOBY, Plaintiff-Appellee,
                                  v.
                BENNETT JACOBY, Defendant-Appellant,

                                     AND

                           CAAP-XX-XXXXXXX
                NICOLETA JACOBY, Plaintiff-Appellee,
                                  v.
                BENNETT JACOBY, Defendant-Appellant,


         APPEAL FROM THE FAMILY COURT OF THE THIRD CIRCUIT
                        (FC-D No. 08-1-281K)

                       ORDER OF CORRECTION
               (By: Nakasone, J., for the court1)
          IT IS HEREBY ORDERED that the Summary Disposition Order
entered on April 20, 2021 (docket no. 89) in CAAP-XX-XXXXXXX and
(docket no. 75) in CAAP-XX-XXXXXXX is hereby corrected as
follows:
          1.   On pages 1 - 14, a header should be inserted at
the top of each page so that as corrected, the text reads: "NOT
FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER".



     1
           Ginoza, Chief Judge, Leonard and Nakasone, JJ.
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          The clerk of the Court is directed to take all
necessary steps to notify the publishing agencies of these
changes.

          DATED:   Honolulu, Hawai#i, April 21, 2021.

                                     FOR THE COURT:

                                     /s/ Karen T. Nakasone
                                     Associate Judge